Order entered October 31, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00619-CV

                           LUIS A. SANTIAGO, ET AL., Appellants

                                                V.

                    NOVASTAR MORTGAGE, INC., ET AL., Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-02073-2011

                                            ORDER
       We GRANT appellants’ October 28, 2013, unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief on or before November 21, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE